Citation Nr: 0902543	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  07-18 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to a compensable disability rating for 
service-connected pseudofolliculitis barbae, prior to July 
22, 2008.  

2.  Entitlement to a disability rating in excess of 30 
percent for service-connected pseudofolliculitis barbae, 
since July 22, 2008.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from August 1999 to August 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  This claim was remanded by the Board in 
June 2008 for additional VA examination.  Such examination 
has now taken place and appellate review may proceed.  

Subsequent to a June 2008 Board remand, the RO issued a 
rating decision in October 2008 granting the veteran a 30 
percent disability evaluation for his pseudofolliculitis 
barbae as of July 22, 2008.  Since this grant did not 
constitute a full grant of the benefits sought on appeal, 
this claim is still in appellate status.  AB v. Brown, 6 Vet. 
App. 35, 39 (1993).  

As a final introductory matter, the Board notes that the 
veteran submitted additional evidence to VA in a November 
2008 letter that has not been considered by the RO.  However, 
the evidence contained in this letter is duplicative of 
evidence that was a part of the record prior to the last RO 
decision of October 2008.  As such, the Board will not remand 
this claim for consideration of this evidence.  


FINDINGS OF FACT

1.  Prior to July 22, 2008, the veteran's pseudofolliculitis 
barbae was manifested by intermittent pimples, pigmentation 
and pustules covering less than 5 percent of his exposed 
areas; it was not manifested by intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a duration of less than 6 weeks.  

2.  As of July 22, 2008, the veteran's pseudofolliculitis 
barbae has been manifested by chronic pigmentation and 
papules on both cheeks, a few scattered scars 0.5cm by 0.5cm 
in size, and total covering of 20 percent of his exposed 
areas; it has not been manifested by disfigurement or 
constant or near-constant systemic therapy such as 
corticosteroids or immunosuppressive drugs for 12 months.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation 
prior to July 22, 2008 have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Codes 
7800-06 (2008).  

2.  The criteria for a disability evaluation in excess of 30 
percent since July 22, 2008 have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic 
Codes 7800-06 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, letters satisfying the above described notice 
requirements were sent to the veteran in March 2006 and 
August 2008.  These letters informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and information in his possession to the 
RO, and was told how effective dates are assigned.  

While full satisfactory notice was not supplied to the 
veteran prior to the initial RO decision in this case, there 
has been no prejudice.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an statement of the case (SOC) or supplemental statement of 
the case (SSOC), is sufficient to cure a timing defect).  
This claim was subsequently readjudicated by the RO in 
October 2008. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The veteran alleged that his condition had "worsened" in a 
letter received by VA in November 2008.  The Board does not 
find another examination necessary in this case, however.  
The Board acknowledges that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  This includes providing the veteran with a VA 
examination, unless VA determines that it is not necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4).  

However, there is no indication that the veteran's 
disabilities have worsened since his July 2008 VA 
examination.  As such, the Board finds that additional 
development by way of another VA examination would be 
redundant and unnecessary.  See 38 C.F.R. § 3.327 (2007); see 
also VAOPGCPREC 11-95 (April 7, 1995) (determining that the 
Board is not required to remand an appealed claim because of 
the passage of time when an adequate examination report was 
originally prepared for the AOJ, unless the severity has 
since increased).  

The Board therefore finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records.  Also, the veteran received VA medical 
examinations in April 2006 and July 2008 and VA has obtained 
these records as well as the records of the veteran's 
outpatient treatment with VA.  Significantly, VA received 
communication from the veteran in November 2008 indicating 
that he had no additional information or evidence to submit 
in support of his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

The veteran's service-connected pseudofolliculitis is 
evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7806, 
which provides ratings for dermatitis or eczema.  Dermatitis 
or eczema is to be rated under either the criteria under 
Diagnostic Code 7806 or to be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800) or scars 
(Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending 
upon the predominant disability.  

Diagnostic Code 7806 provides that dermatitis or eczema that 
involves less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and, no more than 
topical therapy is required during the past 12-month period, 
is rated noncompensably (0 percent) disabling.  Dermatitis or 
eczema that involves at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or, intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period, is rated 10 
percent disabling.  Dermatitis or eczema that involves 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or, systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, is rated 30 percent disabling.  
Dermatitis or eczema that involves more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or, constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period, is rated 60 percent 
disabling.  38 C.F.R. § 4.118. 

Diagnostic Code 7800 provides ratings for disfigurement of 
the head, face, or neck.  Note (1) to Diagnostic Code 7800 
provides that the 8 characteristics of disfigurement, for 
purposes of rating under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the 
widest part.
Surface contour of scar is elevated or depressed on 
palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six 
square inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  A skin disorder of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement, is rated 30 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, is rated 50 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement, is rated 80 percent 
disabling. 

Note (2) to Diagnostic Code 7800 provides that tissue loss of 
the auricle is to be rated under Diagnostic Code 6207 (loss 
of auricle), and anatomical loss of the eye under Diagnostic 
Code 6061 (anatomical loss of both eyes) or Diagnostic Code 
6063 (anatomical loss of one eye), as appropriate.  Note (3) 
provides that unretouched color photographs are to be taken 
into consideration when rating under these criteria.  38 
C.F.R. § 4.118. 

For historical purposes, the Board notes that service 
connection was established for pseudofolliculitis by the RO 
in September 2002, based in part on the review of service 
medical records which showed that he was treated for same in 
service.  A noncompensable evaluation was assigned based on 
the results of a contemporaneous VA examination.

Compensable Disability Rating Prior to July 22, 2008

The Board received the veteran's claim for an increased 
disability rating for his pseudofolliculitis barbae in 
November 2005.  The veteran contended that he was entitled to 
a compensable disability rating.  However, upon review of the 
competent medical evidence of record, the Board concludes 
that the veteran is not entitled to a compensable disability 
evaluation prior to July 22, 2008.  

A November 2005 VA dermatology treatment note is of record.  
According to this note, the veteran experienced 
hyperpigmentation with superimposed small papules.  The 
veteran did not have pustules on his beard area or his 
forehead at this time.  The veteran's treatment regiment was 
applying Retin-A 2 nights per week, washing the face with 
erythromycin in the morning, and applying hydroquinone to the 
skin at night and in the morning.  The dermatologist did not 
indicate that the veteran required any systemic medication 
for his disorder.  

In April 2006, the veteran was afforded a VA skin 
examination.  The examiner concluded that the veteran 
suffered from pseudofolliculitis barbae.  The examiner noted 
that the veteran experienced intermittent symptomatology of 
pigment change, pimples, and pustules.  The examiner noted 
that the veteran was currently using Retin-A, erythromycin 
topical and hydroquinone as a treatment.  According to the 
examiner, the veteran used a steroid cream or ointment on a 
constant or near constant basis.  

The examiner concluded that the veteran's pseudofolliculitis 
barbae affected less than 5 percent of his exposed areas.  
Further, there was no disfigurement, affect on daily 
activities, or significant affect on the veteran's occupation 
at the time of examination.  

The final medical evidence of record, prior to July 22, 2008, 
relating to the veteran's pseudofolliculitis barbae is an 
April 2006 VA dermatology progress note.  According to this 
note, the veteran's pseudofolliculitis was improving with the 
above described topical treatment.  The veteran complained of 
few ingrown hairs or pustules upon this visit.  

Based on the above evidence, the Board finds that the veteran 
is not entitled to a compensable disability evaluation for 
his pseudofolliculitis barbae from November 2005 to July 22, 
2008.  Under Diagnostic Code 7806, a 10 percent disability 
rating requires that at least 5 percent, but less than 20 
percent, of the entire body or of the exposed areas of the 
body be affected.  A compensable 10 percent disability 
evaluation is also available for intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than 6 weeks 
during the previous 12 month period.  

As outlined above, less than 5 percent of the veteran's 
exposed body was affected by his pseudofolliculitis barbae 
prior to July 22, 2008.  Further, the evidence indicates that 
while the veteran treats his disorder with topical creams and 
ointments, he does not intermittently use systemic 
medications to treat his pseudofolliculitis barbae.  As such, 
a compensable disability rating of 10 percent is not 
warranted under Diagnostic Code 7806 for pseudofolliculitis 
barbae.  

The Board has also considered whether the veteran would be 
entitled to an additional disability rating under Diagnostic 
Code 7800 for disfigurement of the face, head or neck.  
However, there is no indication from the medical evidence of 
record that the veteran suffered from any scars of the face 
or neck prior to July 2008.  Further, there is no medical 
evidence suggesting that the veteran suffers from any of the 
8 characteristics of disfigurement outlined above.  38 C.F.R. 
§ 4.118.  As such, the Board finds that the veteran is not 
entitled to an additional disability rating based on 
disfigurement of the face, head or neck. 

Likewise, the Board has considered whether there are any 
additional Diagnostic Codes pertaining to scars that may 
permit a higher disability evaluation.  Diagnostic Codes 7801 
and 7802 provide ratings for scars, other than the head, 
face, or neck.  As such, these codes are not applicable to 
the veteran's claim.  38 C.F.R. § 4.118.  Diagnostic Codes 
7803 and 7804 provide a 10 percent rating for superficial 
unstable scars or scars that are painful on examination, 
respectively.  Id.  The evidence does not suggest that the 
veteran's scars are unstable or painful, so these codes are 
not applicable either.  Finally, Diagnostic Code provides 
that other scars are to be rated on limitation of function of 
affected part.  Id.  There is no suggestion that the veteran 
has any limitation of function.  As such, none of the 
additional codes available for scarring apply to the 
veteran's claim.  

As a final matter, the Board has also considered the lay 
evidence provided by the veteran.  Specifically, according to 
the veteran's May 2007 appeal to the Board, the veteran 
indicated that he experienced some disfigurement that 
affected his business and personal life.  However, this 
evidence is not supported by the objective medical evidence 
of record.  Specifically, according to the April 2006 VA 
examination report, the veteran did not suffer from 
disfigurement.  Additionally, aside from indicating that he 
feels self-conscious at work, the veteran has not indicated 
that his employment has in fact suffered because of his skin 
disorder.  As such, this evidence does not warrant an 
increased disability evaluation.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to a compensable disability rating for pseudofolliculitis 
barbae, prior to July 22, 2008, must be denied.

Disability Rating in Excess of 30 Percent Since July 22, 2008

The veteran also contends, essentially, that he is entitled 
to a disability rating in excess of 30 percent for his 
pseudofolliculitis barbae since July 22, 2008.  However, upon 
review of the competent medical evidence of record, the Board 
concludes that the veteran is not entitled to a higher 
disability rating as of this time.  

On July 22, 2008, the veteran was afforded additional VA 
dermatological examination.  According to this examination, 
the veteran suffered from chronic pseudofolliculitis barbae, 
with symptomatology of hyperpigmentation, papules, nodules 
and a few flat scars sized at 0.5 cm by 0.5 cm.  The veteran 
reported using over the counter medications (he did not 
remember the name of these medications) "almost daily" to 
treat this disorder.  However, the examiner indicated that 
these medications were not corticosteroids or 
immunosuppressive drugs.  

The examiner concluded that the veteran's disorder had been 
constant over the prior 12 month period, covering 20 percent 
of the exposed areas on the veteran's body.  The examiner 
also concluded that the veteran did not suffer from 
disfigurement.  However, the examiner indicated that this 
disorder did impact the veteran's employment, as he was 
emotionally self-conscious about his appearance when at work.  
The examiner found no impact on the veteran's daily 
activities outside of employment.  

Based on the above evidence, the Board concludes that the 
veteran is not entitled to a disability evaluation in excess 
of 30 percent as of July 22, 2008.  The next-higher 
disability rating of 60 percent is entitled when more than 40 
percent of the entire body or the exposed areas of the body 
are affected.  A 60 percent disability evaluation is also 
warranted when there is a need for constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the previous 12 month 
period.  

According to the July 2008 VA examination, 20 percent of the 
veteran's exposed body is affected by his pseudofolliculitis 
barbae.  Also, the VA examiner noted that the veteran used a 
serious of over the counter medications to treat his 
pseudofolliculitis barbae.  However, there was no mention of 
systemic medications over the previous 12 month period, and 
the examiner specifically noted that the veteran did not use 
corticosteroids or immunosuppressive drugs as a treatment.  
As such, the criteria for the highest available disability 
rating of 60 percent have not been met.  

The Board has also considered whether the veteran would be 
entitled to an additional disability rating under Diagnostic 
Code 7800 for disfigurement of the face, head or neck.  
However, there is no indication from the medical evidence of 
record that the veteran has suffered from any of the 8 
characteristics of disfigurement since July 2008.  38 C.F.R. 
§ 4.118.  The Board recognizes that the veteran has some 
scarring with hyperpigmentation.  The veteran's scars were 
measured to be 0.5 cm by 0.5 cm.  However, a scar must be 5 
or more inches (13 or more cm.) in length, be at least one-
quarter inch (0.6 cm.) wide at the widest part, or be 
hyperpigmented in an area exceeding 6 square inches (39 sq. 
cm.) to warrant compensation under Diagnostic Code 8500.  At 
0.5 cm by 0.5 cm, the veteran's scars are not characteristic 
of disfigurement.  

Also, there is no indication that the veteran has scars that 
are elevated or depressed on palpation or that are adherent 
to underlying tissue.  Also, the evidence does not suggest 
that he suffers from abnormal skin texture, missing 
underlying soft tissue, or indurated and inflexible skin 
either.  As such, the Board finds that the veteran is not 
entitled to an additional disability rating based on 
disfigurement of the face, head or neck. 

The Board has also considered whether there are any 
additional Diagnostic Codes pertaining to scars that may 
permit a higher disability evaluation.  Again, Diagnostic 
Codes 7801 and 7802 provide ratings for scars, other than the 
head, face, or neck.  As such, these codes are not applicable 
to the veteran's claim.  38 C.F.R. § 4.118.  Diagnostic Codes 
7803 and 7804 provide a 10 percent rating for superficial 
unstable scars or scars that are painful on examination, 
respectively.  Id.  The evidence does not suggest that the 
veteran's scars are unstable or painful, so these codes are 
not applicable either.  Finally, Diagnostic Code provides 
that other scars are to be rated on limitation of function of 
affected part.  Id.  There is no suggestion that the veteran 
has any limitation of function.  As such, none of the 
additional codes available for scarring apply to the 
veteran's claim.  

As a final matter, the Board has considered the lay evidence 
provided by the veteran.  Specifically, the veteran indicated 
in a letter received by VA in November 2008 that he is 
worried about his appearance at work and feels upset when 
giving presentations because he feels people are staring at 
his condition.  However, this testimony does not provide any 
evidence that would permit VA to assign a higher disability 
rating.  Embarrassment alone does not suggest a marked impact 
on the veteran's employment.  As such, the Board does not 
find the veteran's testimony about a worsening of his 
disorder to be evidence that would warrant the highest 
available disability evaluation for this disorder.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether 
additional staged ratings (those different than assigned by 
the RO and essentially confirmed herein) are appropriate in 
this case.  However, in the present case, the medical 
evidence demonstrates that the veteran's symptoms remained 
more or less constant during the time periods before and 
after July 22, 2008.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to a disability rating in excess of 30 percent for 
pseudofolliculitis barbae, since July 22, 2008, must be 
denied.


ORDER

Entitlement to a compensable disability rating for service-
connected pseudofolliculitis barbae, prior to July 22, 2008, 
is denied.  

Entitlement to a disability rating in excess of 30 percent 
for service-connected pseudofolliculitis barbae, since July 
22, 2008, is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


